Name: Commission Regulation (EC) No 1874/2003 of 24 October 2003 approving the national scrapie control programmes of certain Member States, and defining additional guarantees, and granting derogations concerning breeding programmes for TSE resistance in sheep pursuant to Decision 2003/100/EC (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  agricultural policy;  health
 Date Published: nan

 25.10.2003 EN Official Journal of the European Union L 275/12 COMMISSION REGULATION (EC) No 1874/2003 of 24 October 2003 approving the national scrapie control programmes of certain Member States, and defining additional guarantees, and granting derogations concerning breeding programmes for TSE resistance in sheep pursuant to Decision 2003/100/EC (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), as last amended by Commission Regulation (EC) No 1234/2003 (2), and in particular point (b)(ii) of section 1 of Chapter A of Annex VIII thereto, Whereas: (1) Regulation (EC) No 999/2001 provides for the approval of national scrapie control programmes of Member States if they comply with certain criteria laid down in that Regulation. Regulation (EC) No 999/2001 also provides for the definition of any additional guarantees which may be required for intra-Community trade and imports in accordance with that Regulation. (2) Commission Decision 2003/100/EC of 13 February 2003 laying down minimum requirements for the establishment of breeding programmes for resistance to transmissible spongiform encephalopathies in sheep (3), provides that each Member State is to introduce a breeding programme to select for resistance to TSEs in certain sheep breeds. That Decision also provides for a possibility to derogate from the requirement for Member States to establish a breeding programme on the basis of their national scrapie control programme submitted and approved in accordance with Regulation (EC) No 999/2001, where it provides for the continuous active monitoring of dead-on-farm ovine and caprine animals in all flocks in that Member State. (3) In the interests of animal health, national scrapie control programmes should only be approved where a Member State is likely to have a low prevalence, or absence of scrapie in its territory. On 7 March 2003 and 5 September 2003 respectively, Sweden and Denmark submitted national scrapie control programmes which are considered to meet the required criteria set out in Regulation (EC) No 999/2001 and both Member States are likely to have a low prevalence, or absence, of scrapie in their territory. Accordingly, the national scrapie control programme of those Member States should be approved. (4) On the basis of their national scrapie control programmes, Sweden and Denmark should be granted a derogation from the breeding programme provided for in Decision 2003/100/EC, and the additional trade guarantees required by Annex VIII, Chapter A, and Annex IX, Chapter E, to Regulation (EC) No 999/200 should be laid down. (5) National scrapie control programmes, together with the additional guarantees, may be approved and defined in the future for other Member States, as well as derogations from the requirement to establish breeding programmes. Accordingly, it is appropriate to provide for those measures in a Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Approval of national scrapie control programmes The national scrapie control programmes of the Member States listed in the Annex are hereby approved. Article 2 Additional guarantees relating to holdings 1. Ovine and caprine animals destined for the Member States listed in the Annex and coming from other Member States not listed in the Annex or third countries must have been kept continuously since birth on holdings which have satisfied the following conditions for a period of at least seven years prior to the date of dispatch of such animals: (a) no cases of scrapie have been confirmed; (b) no eradication measures have been applied because of scrapie; (c) the holdings do not contain animals identified as animals at risk referred to in Article 13(1)(b) of Regulation (EC) No 999/2001. 2. Semen, embryos and ova from ovine and caprine animals, destined for Member States listed in the Annex and coming from other Member States not listed in the Annex or third countries must be obtained from donors kept continuously since birth on holdings fulfilling the conditions set out in paragraph 1. Article 3 Official movement restrictions 1. Member States listed in the Annex shall apply the official movement restrictions provided for in paragraph 2 on holdings receiving ovine or caprine animals or semen, embryos and ova from ovine or caprine animals, for a period of seven years from the date of last receipt of those animals, semen, embryos and ova where: (a) the animals, semen, embryos and ova are received from other Member States not listed in the Annex or from third countries; and (b) scrapie has been confirmed during the three years prior to or after the date of dispatch of the animals, semen, embryos and ova in the Member State or third country of dispatch as referred to in point (a). 2. Holdings which receive animals, semen, embryos or ova meeting the conditions referred to in points (a) and (b) of paragraph 1 shall be placed under official restriction, so that ovine and caprine animals, semen, embryos and ova shall not enter or leave the holding except in the case of animals going directly for slaughter. 3. The movement restrictions outlined in paragraph 2 shall not be applied in the case of receipt of ovine animals of the ARR/ARR prion protein genotype, or of semen, embryos and ova from a donor of the ARR/ARR prion protein gentotype. Article 4 Derogations from the requirement to establish a breeding programme Pursuant to the first indent of Article 3(1) of Decision 2003/100/EC, Member States listed in the Annex are hereby granted a derogation from the requirement to establish a breeding programme as provided for in Article 2(1) of that Decision. Article 5 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2003. For the Commission David BYRNE Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) OJ L 173, 11.7.2003, p. 6. (3) OJ L 41, 14.2.2003, p. 41. ANNEX Member States whose national scrapie control programme has been approved Sweden Denmark.